DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/457,447 filed on December 3rd, 2021. Claims 16-30 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 20 2020 106 976.4 filed on December 3rd, 2020. A certified copy was received on February 28th, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3rd, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Drawings
Regarding Claim 27, the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “one or more engagement members, in the form of one or more balls” must be shown or the feature(s) canceled from the claim(s). Applicant can either provide a new drawing sheet showing a locking differential with one engagement member OR amend the recitation to “a plurality of engagement members, in the form of a plurality of balls”. Support for such an amendment can be found in at least the originally filed Fig. 1. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 21 (lines 1-2), please change the recitation of “wherein at least a portion of the pushing member” to - - wherein at least a portion of [[the]] a pushing member - - to establish antecedent basis.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 25 (line 2), in the recitation of “a side of the piston assembly” it is unclear the difference between the “side of the piston assembly” recited in claim 24 and the “side of the piston assembly” recited in claim 25. As seen in Fig. 1, the first mechanical stop (5b), the second mechanical stop (5c) and the elastic member (6) are disposed on the same inside portion of the piston assembly. The lack of clarity renders the claim indefinite.

Regarding Claim 30, in the recitation of “wherein the elastic member comprises a compression spring such as a coil spring or a helical spring” it is unclear what type of compression spring is required to meet the claim. The lack of clarity renders the claim indefinite. See MPEP 2173.05(d) - Exemplary Claim Language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 19-26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (CN 107 989 981). See translation provided to Applicant with this Office Action.

Regarding Claim 16, Fu teaches a locking differential (see Fig. 1), comprising: 
a side gear (right side gear), 
a differential planetary carrier (“differential case” 7) for driving the side gear (right side gear seen in Fig. 1), 
a locking member (“sliding engagement sleeve” 5) for selectively rotationally locking the side gear (via the right half shaft 8) to the differential planetary carrier (7; [0030] - “The differential lock operating device is used to engage and separate the sliding engagement sleeve 5 from the fixed engagement sleeve 6, wherein the sliding engagement sleeve 5 is connected to the half shaft 8”), 
a piston assembly (Fig. 2, “electric push rod” 1, “buffer accumulator” 2 and “rocker shaft assembly” 3) for actuating the locking member (5), and 
an elastic member (Fig. 4, “disc spring” 204 of the buffer accumulator), 
wherein in order to rotationally lock the side gear (right side gear seen in Fig. 1) to the differential planetary carrier (7) the piston assembly (Fig. 2, 1, 2, 3) is configured to actuate the locking member (5) via the elastic member (Fig. 4, 204; [0018] - “The beneficial effects of the present invention are: the present invention enables the operating mechanism to be activated no matter when the vehicle is parked or running, a buffer accumulator is arranged between the actuating mechanism and the transmission mechanism, and when the meshing sleeve cannot be synchronized with the actuating mechanism, energy storage In the buffer accumulator, it also acts as a buffer to protect the electric push rod. When the meshing sleeve reaches the meshing condition, the energy in the buffer accumulator can be converted in time to provide meshing force to ensure timely and accurate locking under bad road conditions. Differential lock, improve the ability to get out of trouble”).  

Regarding Claim 17, Fu teaches the locking differential of claim 16, 
wherein the piston assembly (Fig. 2, 1, 2, 3), the elastic member (Fig. 4, 204) and the locking member (Fig. 2, 5) are configured such that when a locking movement of the locking member (5) is blocked before the locking member (5) rotationally locks the side gear (right side gear seen in Fig. 1) to the differential planetary carrier (7), the piston assembly (Fig. 2, 1, 2, 3) is configured to move relative to the locking member (5) by compressing or by partially compressing the elastic member (Fig. 4, 204) in between the piston assembly (Fig. 2, 1, 2, 3) and the locking member (5; see [0018]).

Regarding Claim 19, Fu teaches the locking differential of claim 16, 
further comprising a pushing member (Fig. 2, 3) disposed in between at least a portion of the elastic member (Fig. 4, 204) and at least a portion of the locking member (Fig. 2, 5) such that in order to rotationally lock the side gear (right side gear seen in Fig. 1) to the differential planetary carrier (7) the piston assembly (Fig. 2, 1, 2, 3) is configured to actuate the locking member (5) via the elastic member (Fig. 4, 204) and the pushing member (Fig. 2, 3; see Figs. 1-4).  

Regarding Claim 20, Fu teaches the locking differential of claim 16, 
wherein the piston assembly (Fig. 2, 1, 2, 3) comprises a first mechanical stop (Fig. 4, “pin shaft” 207) and a second mechanical stop (right side of “support sleeve” 201), 
wherein the elastic member (204) or at least a portion of the elastic member (204) is disposed in between the first181-28949 mechanical stop (207) and the second mechanical stop (201) such that the first mechanical stop (207) and the second mechanical stop (201) limit movement of the elastic member (204) relative to the piston assembly (Fig. 2, 1, 2, 3).  

Regarding Claim 21, Fu teaches the locking differential of claim 20, 
wherein at least a portion of the pushing member (Fig. 4, “support sleeve II” 202) is disposed in between the elastic member (204) and the second mechanical stop (right side of 201) such that the second mechanical stop (201) limits movement of the pushing member (202) relative to the piston assembly (Fig. 2, 1, 2, 3).  

Regarding Claim 22, Fu teaches the locking differential of claim 21, 
wherein the piston assembly (Fig. 2, 1, 2, 3) is configured to actuate the locking member (5) via the first mechanical stop (Fig. 4, 207) and the elastic member (204).  

Regarding Claim 23, Fu teaches the locking differential of claim 20, 
wherein the differential planetary carrier (Fig. 1, 7) and the side gear (right side gear) define a rotation axis (see Fig. 1) and wherein the piston assembly (Fig. 2, 1, 2, 3) is movable along a linear actuation axis (see Fig. 2) arranged in parallel to the rotation axis (see Figs. 1-2). 

Regarding Claim 24, Fu teaches the locking differential of claim 23, 
wherein the first mechanical stop (Fig. 4, 207) and the second mechanical stop (right side of 201) are disposed on a side of the piston assembly (Fig. 2, 1, 2, 3) facing the rotation axis (see Figs. 1-4).  

Regarding Claim 25, Fu teaches he locking differential of claim 24, 
wherein the elastic member (Fig. 4, 204) is disposed or at least partially disposed on a side of the piston assembly (Fig. 2, 1, 2, 3) facing the rotation axis (see Figs. 1-4).  

Regarding Claim 26, Fu teaches the locking differential of claim 16, 
wherein the locking member (Fig. 2, 5) is configured as a locking sleeve (5).  

Regarding Claim 28, Fu teaches the locking differential of claim 16, 
wherein the differential planetary carrier (Fig. 1, 7) and the side gear (right side gear) define a rotation axis (see Fig. 1) and wherein the piston assembly (Fig. 2, 1, 2, 3) comprises an annular or cylindrical body portion (2 and 3) symmetrically arranged with respect to the rotation axis (see Figs. 1-2).  

Regarding Claim 30, Fu teaches the locking differential of claim 16, 
wherein the elastic member (Fig. 4, 204) comprises a compression spring (see Fig. 4) such as a coil spring or a helical spring (see 112(b) rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cappa (CH 178 723), in view of Fu (CN 107 989 981). See translations provided to Applicant with this Office Action.

Regarding Claim 16, Cappa teaches a locking differential, comprising: 
a side gear (Fig. 1, “gear” 1), 
a differential planetary carrier (“drum” 4a, “ring gear” 4 and “bevel gear” 5) for driving the side gear (1), 
a locking member (“sleeve” 7) for selectively rotationally locking the side gear (1) to the differential planetary carrier (4a, 4, 5; lines 16-30 - “According to the invention, the locking of the differential is achieved by a ring of balls which can be placed randomly between a cage connected to the planet gears of the differential and one of the sun gears, so that the two latter parts are coupled to each other for rotation. In order to design this concept of the invention, a construction in accordance with the following principles is expedient: the cage is formed by a drum whose casing part free of the balls is thinner than the diameter of the locking balls. A sleeve provided with a roof-shaped annular groove is mounted longitudinally displaceably on the drum; inside the drum, opposite the row of balls, there is a flange of one sun wheel, which for each locking ball is provided with a recess with a concave bottom. Depending on the position of the sleeve, the balls either lie in the annular groove; or they are held in the recesses of the flange as a result of distortion of the sleeve. In this device, the stress when the differential is blocked is distributed uniformly over the entire circumference of one sun wheel”), 
a piston assembly (“piston” 10) for actuating the locking member (7).
Cappa does not teach “an elastic member, wherein in order to rotationally lock the side gear to the differential planetary carrier the piston assembly is configured to actuate the locking member via the elastic member”.
Fu teaches an elastic member (Fig. 4, “disc spring” 204 of the buffer accumulator), 
wherein in order to rotationally lock a side gear (right side gear seen in Fig. 1) to a differential planetary carrier (7) a piston assembly (Fig. 2, 1, 2, 3) is configured to actuate a locking member (5) via the elastic member (Fig. 4, 204).
Fu also teaches “The beneficial effects of the present invention are: the present invention enables the operating mechanism to be activated no matter when the vehicle is parked or running, a buffer accumulator is arranged between the actuating mechanism and the transmission mechanism, and when the meshing sleeve cannot be synchronized with the actuating mechanism, energy storage In the buffer accumulator, it also acts as a buffer to protect the electric push rod. When the meshing sleeve reaches the meshing condition, the energy in the buffer accumulator can be converted in time to provide meshing force to ensure timely and accurate locking under bad road conditions. Differential lock, improve the ability to get out of trouble” [0018].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the piston assembly taught by Cappa with the buffer accumulator taught by Fu, such that “an elastic member, wherein in order to rotationally lock the side gear to the differential planetary carrier the piston assembly is configured to actuate the locking member via the elastic member”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of protecting the piston assembly taught by Cappa and promote smooth engagement of the locking member. 

Regarding Claim 17, Cappa and Fu teach the locking differential of claim 16, 
Cappa teaches wherein the piston assembly (Fig. 1, 10), the elastic member (the buffer accumulator taught by Fu) and the locking member (7) are configured such that when a locking movement of the locking member (7) is blocked before the locking member (7) rotationally locks the side gear (1) to the differential planetary carrier (4a, 4, 5), the piston assembly (10) is configured to move relative to the locking member (7) by compressing or by partially compressing the elastic member (the buffer accumulator taught by Fu) in between the piston assembly (10) and the locking member (7).
  Fu teaches “The beneficial effects of the present invention are: the present invention enables the operating mechanism to be activated no matter when the vehicle is parked or running, a buffer accumulator is arranged between the actuating mechanism and the transmission mechanism, and when the meshing sleeve cannot be synchronized with the actuating mechanism, energy storage In the buffer accumulator, it also acts as a buffer to protect the electric push rod” [0018]. The locking differential taught by Cappa would perform the recited function in combination with the buffer accumulator taught by Fu.

Regarding Claim 18, Cappa and Fu teach the locking differential of claim 16, 
Cappa teaches further comprising an axle housing portion (see Fig. 1; line 38 - “The differential is usually enclosed in a housing”) and a hydraulic chamber (inside “cylinder” 13) formed in between the axle housing portion and the piston assembly (10), 
wherein the hydraulic chamber (13) is configured to be filled with a liquid in order to move the piston assembly (10) to rotationally lock the side gear (1) to the differential planetary carrier (4a, 4, 5; lines 58-59 - “The displacement of the sleeve can be controlled mechanically, electrically or by gaseous or liquid pressure medium”; also see lines 16-30). 

Regarding Claim 19, Cappa and Fu teach the locking differential of claim 16, 
Cappa teaches further comprising a pushing member (Fig. 1, 8) disposed in between at least a portion of the elastic member (the buffer accumulator taught by Fu) and at least a portion of the locking member (7) such that in order to rotationally lock the side gear (1) to the differential planetary carrier (4a, 4, 5) the piston assembly (10) is configured to actuate the locking member (7) via the elastic member (the buffer accumulator taught by Fu) and the pushing member (8).  

Regarding Claim 20, Cappa and Fu teach the locking differential of claim 16, 
Fu teaches wherein the piston assembly (taught in combination with Cappa) comprises a first mechanical stop (Fig. 4, 207) and a second mechanical stop (right side of 201), 
wherein the elastic member (204) or at least a portion of the elastic member (204) is disposed in between the first 181-28949mechanical stop (207) and the second mechanical stop (201) such that the first mechanical stop (207) and the second mechanical stop (201) limit movement of the elastic member (204) relative to the piston assembly (taught in combination with Cappa).  

Regarding Claim 21, Cappa and Fu teach the locking differential of claim 20, 
Fu teaches wherein at least a portion of the pushing member (Fig. 4, 202) is disposed in between the elastic member (204) and the second mechanical stop (right side of 201) such that the second mechanical stop (201) limits movement of the pushing member (202) relative to the piston assembly (taught by Cappa).  

Regarding Claim 22, Cappa and Fu teach the locking differential of claim 21, 
Cappa teaches wherein the piston assembly (Fig. 1, 10) is configured to actuate the locking member (7) via the first mechanical stop (pin shaft 207 of the buffer accumulator taught by Fu) and the elastic member (spring 204 of the buffer accumulator taught by Fu).  
 
Regarding Claim 23, Cappa and Fu teach the locking differential of claim 20, 
Cappa teaches wherein the differential planetary carrier (Fig. 1, 4a, 4, 5) and the side gear (1) define a rotation axis (see Fig. 1) and wherein the piston assembly (10) is movable along a linear actuation axis (see Fig. 1) arranged in parallel to the rotation axis (see Fig. 1).  

Regarding Claim 24, Cappa and Fu teach the locking differential of claim 23, 
Fu teaches wherein the first mechanical stop (Fig. 4, 207) and the second mechanical stop (right side of 201) are disposed on a side (inside) of the piston assembly (taught by Cappa) facing the rotation axis (see Fig. 1 of Cappa).  

Regarding Claim 25, Cappa and Fu teach the locking differential of claim 24, 
Fu teaches wherein the elastic member (Fig. 4, 204) is disposed or at least partially disposed on a side (inside) of the piston assembly (taught by Cappa) facing the rotation axis (see Fig. 1 of Cappa).  

Regarding Claim 26, Cappa and Fu teach the locking differential of claim 16, 
Cappa teaches wherein the locking member (Fig. 1, 7) is configured as a locking sleeve (7).  

Regarding Claim 27, Cappa and Fu teach the locking differential of claim 26, 
Cappa teaches further comprising one or more engagement members (Fig. 1, “balls” 6), in the form of one or more balls (6), 
wherein the locking sleeve (7) is configured to rotationally lock the side gear (1) to the differential planetary carrier (4a, 4, 5) by forcing the engagement members (6) into engagement with the side gear (1) and with the differential planetary carrier (4a, 4, 5; see Fig. 2 and lines 16-30).  

Regarding Claim 28, Cappa and Fu teach the locking differential of claim 16, 
Cappa teaches wherein the differential planetary carrier (Fig. 1, 4a, 4, 5) and the side gear (1) define a rotation axis (see Fig. 1) and wherein the piston assembly (10) comprises an annular or cylindrical body portion (13) symmetrically arranged with respect to the rotation axis (see Fig. 1).

Regarding Claim 30, Cappa and Fu teach the locking differential of claim 16, 
Fu teaches wherein the elastic member (Fig. 4, 204) comprises a compression spring (see Fig. 4) such as a coil spring or a helical spring (see 112(b) rejection above).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (CN 107 989 981), in view of Gumpoldsberger et al. (US 7,222,707), hereinafter Gumpoldsberger.

Regarding Claim 29, Fu teaches the locking differential of claim 16. 
Fu does not teach “a return spring disposed in between at least a portion of the locking member and at least a portion of the differential planetary carrier, the return spring biasing the locking member to unlock the side gear from the differential planetary carrier or to allow the side gear to be unlocked from the differential planetary carrier”.
Gumpoldsberger teaches a return spring (Fig. 4, “compression spring” 27) disposed in between at least a portion of a locking member (“intermediate part” 14) and at least a portion of a differential planetary carrier (“first clutch half” 11), 
the return spring (27) biasing the locking member (14) to unlock a side gear (left side gear in Fig. 4) from the differential planetary carrier (11) or to allow the side gear (left side gear in Fig. 4) to be unlocked from the differential planetary carrier (11).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the locking differential taught by Fu with the return spring taught by Gumpoldsberger, such that “a return spring disposed in between at least a portion of the locking member and at least a portion of the differential planetary carrier, the return spring biasing the locking member to unlock the side gear from the differential planetary carrier or to allow the side gear to be unlocked from the differential planetary carrier”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of preventing inadvertent engagement of the locking member taught by Fu. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cappa (CH 178 723), in view of Fu (CN 107 989 981), and in view of Teraoka et al. (US 6,966,863), hereinafter Teraoka.

Regarding Claim 29, Cappa and Fu teach the locking differential of claim 16. 
Cappa or Fu do not teach “a return spring disposed in between at least a portion of the locking member and at least a portion of the differential planetary carrier, the return spring biasing the locking member to unlock the side gear from the differential planetary carrier or to allow the side gear to be unlocked from the differential planetary carrier”. 
Teraoka teaches a return spring (Fig. 4, “return spring” 115) disposed in between at least a portion (“snap ring” 123) of a locking member (“clutch ring” 33) and at least a portion of a differential planetary carrier (“differential case” 7), 
the return spring (115) biasing the locking member (33) to unlock a side gear (“side gear” 51) from the differential planetary carrier (7) or to allow the side gear (51) to be unlocked from the differential planetary carrier (7; col. 15, line 38 - “The return spring 115 is disposed between a snap ring 123, mounted to the clutch ring 33, and the outer differential case 7, thereby urging the clutch ring 33 in a direction (rightward) to cause the dog clutch 13 to be disengaged”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the locking differential taught by Cappa and Fu with the return spring taught by Downs, such that “a return spring disposed in between at least a portion of the locking member and at least a portion of the differential planetary carrier, the return spring biasing the locking member to unlock the side gear from the differential planetary carrier or to allow the side gear to be unlocked from the differential planetary carrier”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of preventing inadvertent engagement of the locking member taught by Cappa. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Boffelli (US 2008/0146353), Quick (US 4,043,224), Downs (US 10,670,129) and Feuchtner (DE 10 2004 053 068) listed in the attached "Notice of References Cited" disclose similar locking differentials comprising engagement members related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659